SMITH, Acting Associate Justice
(dissenting in so far as the opinion affirms the judgment of the lower court enjoining the Secretary of the Treasury). The moneys involved were paid by the government of Venezuela to the Secretary of State in satisfaction of claims arising out of the seizure and confiscation by Venezuela of the properties of certain corporations of the United States. The Act of February 27, 1896 (29 Stat. 32); provides that:
. “Hereafter all moneys received by tbe Secretary of State from foreign governments and other sources, in trust for citizens of tbe United States or others, shall be deposited and covered into tbe treasury.

“The Secretary of State shall determine the amounts due claimants, respectively, from each of such trust funds, and certify the same to the Secre-, tary of the Treasury, who shall, upon the presentation of the certificates of the Secretary of State, pay the amounts so found to he due.

“Each of tbe trust funds covered into tbe Treasury as aforesaid is hereby appropriated for tbe payment to tbe ascertained beneficiaries thereof of the certificates herein provided for." (Italics not quoted.)
Under that act the Secretary of State determines the amounts due to claimants, and on his certificates to the Secretary of the Treasury, stating the amounts due to them, the Secretary of the Treasury is required to make payment to the beneficiaries ascertained by the Secretary of State. The payment by the Secretary of the Treasury to such beneficiaries is, it is true, a mere ministerial function; but it is a ministerial function which he must exercise under the statute in accordance with *973the determination of the Secretary of State. The appropriation of the moneys necessary to make the payment is not a mere appropriation to pay moneys to persons or corporations named by Congress, but to persons and corporations decided by the Secretary of State to be entitled thereto.
In my opinion the Secretary of the Treasury cannot be enjoined from carrying out the determination which the Secretary of State was vested with final and exclusive power to make, especially as the Secretary of the Treasury was directed by the statute to make payment in accordance with that determination. If the Secretary of the Treasury may be enjoined from paying the moneys to the beneficiaries, it is not apparent why mandamus would not lie to compel payment to the plaintiff Indeed, if it be true that the Secretary of the Treasury can be enjoined from making the payments directed by the Secretary of State, then, as a corollary of that proposition, it would seem that the findings of the Secretary of State may be controlled and directed by the judicial department of the government.
As I see the case, neither the Secretary of State nor the Secretary of the Treasury is subject to the control of the courts in exercising the functions provided for in the Act of February 27, 1896. The court had jurisdiction, however, of the receiver and the beneficiaries in this case, and had the power to enjoin them from receiving the moneys, and the power to compel the transfer of the balance of the fund to those entitled to receive it.
I am of the opinion that the judgment of the court below should be reversed, in so far as it enjoins the Secretary of the Treasury from doing that which the determination of the Secretary of State and the act pf Congress required him to do, and that the judgment should be affirmed in all other,particulars.
Motion for allowance of an appeal to the Supreme Court of the United States granted April 2, 1924. '
Appeal to the Supreme Court of the United States on behalf of Mellon, Secretary, and White, Treasurer, of the United States, granted April 21, 1924.